Exhibit 10.3

AMENDMENT TO EMPLOYMENT AGREEMENT

(between ABIOMED, INC. and MICHAEL R. MINOGUE)

The Employment Agreement dated April 5, 2004, (the “Agreement”) by and between
ABIOMED, Inc., a Delaware corporation (the “Company”) and Michael R. Minogue, a
key employee and executive of the Company (the “Executive”), is hereby amended
as follows:

WHEREAS, as of January 1, 2005, a new section 409A was added to the Internal
Revenue Code of 1986, as amended, and as of January 1, 2009, any arrangement
providing for “deferred compensation” as defined by such section and the
guidance issued thereunder (collectively “Section 409A”), must be in full
compliance with Section 409A; and

WHEREAS, the Executive and the Company have agreed that the Agreement be amended
as described below in order to be in full compliance with Section 409A;

NOW, THEREFORE, it is agreed as follows:

1. Section 3(c) of the Agreement shall be amended by adding the following
sentence immediately after the fourth sentence of such section:

Such Bonus Payments shall be paid no later than the fifteenth day of the third
month of the fiscal year next following the fiscal year for which the bonus is
awarded.

2. Section 4 of the Agreement shall be amended by adding the following sentence
at the end of such section:

Notwithstanding anything in this Agreement to the contrary, to the extent
necessary to comply with Code Section 409A, (a) the amount of any expenses
eligible for reimbursement under this Agreement in any taxable year of the
Executive shall not affect the expenses eligible for reimbursement in any other
taxable year, and (b) the reimbursement of expenses under this Agreement shall
be made no later than on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred, except to the
extent earlier reimbursement is required under this Agreement or Company
policies and procedures.

3. The following Section 22 shall be added at the end of the Agreement:

Compliance with Code Section 409A. It is the intent of the parties that the
payment of all amounts under this Agreement shall either qualify for exemption
from or comply with the requirements of Code Section 409A, and any ambiguities
herein will be interpreted to so comply. Notwithstanding anything in this
Agreement to the contrary, if the Executive is a “specified employee” for
purposes of Code Section 409A at the time of a “termination of employment” (as
determined in accordance with regulations issued pursuant to Code Section 409A),
payments made by reason of such termination of employment shall, to the extent
such payments are considered to be “deferred compensation” (within the meaning
of Treasury Regulation Section 1.409A-1(b)(1)), be made within ten (10) days
after the end of the six-month period beginning on the date of the Executive’s
separation from service (as defined under Section 409A) or, if earlier, the



--------------------------------------------------------------------------------

appointment of the personal representative or executor of the Executive’s estate
upon his death, to the extent the delay contemplated by the foregoing is
required to avoid a prohibited distribution under Code Section 409A(a)(2). To
the extent that any amount of any payment that would otherwise be made upon
termination of employment is delayed as provided in this Section 22, (i) upon
payment such amount shall include interest at the applicable federal rate as
determined pursuant to Code Section 1274(d) from the date of such termination of
employment through the date of payment; and (ii) if all or any portion of such
amount is not paid as provided in this Section 22 and the Executive brings suit
or otherwise takes action to recover such amount or enforce the provisions of
this Agreement, the Executive shall be reimbursed by the Company for any
reasonable attorneys’ fees incurred in connection with such suit or action.

4. Exhibit B to the Employment Agreement shall be amended as set forth in the
Amendment to Agreement (between ABIOMED, Inc. and Michael R. Minogue) as of the
same date of this Amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as an instrument
under seal, as of this 31 day of December, 2008.

 

ABIOMED, Inc. By:  

/s/ Robert L. Bowen

  Vice President and Chief Financial Officer Executive

/s/ Michael R. Minogue

Michael R. Minogue

 

-2-